DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 177-189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “in a separate formulation” in Claim 177, lines 3-4 is vague and indefinite as it is unclear what formulation the miraculin is separate from.
The phrase “a concentration from about 0.100 mg to about 0.500 mg” in Claim 179, line 2 is vague and indefinite as it is unclear how this can be a concentration when no percentage or total mass is set forth.
The phrase “the miraculin polypeptide or functional fragment thereof is purified from a plant” in Claim 180 is vague and indefinite as it is unclear whether the purified language means the miraculin is 100% pure or just derived from the plant at any concentration of peptide.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 177-189 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posner et al. (US 2011/0144218).
Regarding Claim 177, Posner (‘218) teaches a composition (See Abs., paras. 2-5, 10, 15, 20-21, 40-42 and Claims 1-3, 9-10 and 29.) comprising: a) a yogurt product (See paras. 10, 40-42.); and b) a miraculin polypeptide to be consumed with the yogurt product (See paras. 10, 40-42.), however, fails to expressly disclose the miraculin polypeptide being in a separate formulation.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing Posner’s (‘218) powder would be deemed a separate formulation based on it being a distinct powder.
Regarding Claim 178, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the separate formulation is a layer overlaying the yogurt product.
Applicant does not set forth any non-obvious unexpected results for selecting one configuration over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Posner’s (‘218) formulation is distinct from the yogurt it can be applied to the yogurt in any configuration desired, including as an overlay as claimed, to provide a composition that is effective for its intended use.
Regarding Claim 179, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the miraculin polypeptide or functional fragment thereof is present at a concentration from about 0.100 mg to about 0.500 mg.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.  The claimed amount is not a concentration as no percentage or ratio is set forth.
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select any amount that is effective for its intended use.
Regarding Claim 180, Posner (‘218) teaches wherein the miraculin polypeptide or functional fragment thereof is purified from a plant (See paras. 2-3 and 20 where berries are derived from a plant.).
Regarding Claim 181, Posner (‘218) teaches wherein the plant is Synsepalum dulcificum (See para. 2.).
Regarding Claim 182, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the miraculin polypeptide or functional fragment thereof is present in the composition at a concentration of about 0.0001% w/w to about 0.0050% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select any amount that is effective for its intended use.
Regarding Claim 183, Posner (‘218) teaches wherein the miraculin polypeptide or functional fragment thereof is provided as a whole berry powder (See paras. 2, 20-21, 40-42.).
Regarding Claim 184, Posner (‘218) teaches the composition wherein the miraculin polypeptide or functional fragment thereof is a recombinant miraculin polypeptide (See para. 21.).
Regarding Claim 185, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the recombinant miraculin polypeptide is recombinantly produced in a yeast cell.
The claims are interpreted as being directed to the composition including yogurt and not how the miraculin is biologically produced.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Posner’s (‘218) composition would have miraculin in the form as claimed as no other chemical structure, including yeast, is claimed other the composition including miraculin.
Regarding Claim 186, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the yeast cell is of the species Pichia pastoris.
The claims are interpreted as being directed to the composition including yogurt and not how the miraculin is biologically produced.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Posner’s (‘218) composition would have miraculin in the form as claimed as no other chemical structure, including the yeast cell is of the species Pichia pastoris, is claimed other the composition including miraculin.
Regarding Claim 187, Posner (‘218) teaches wherein the composition contains less sugar than an equivalent composition not comprising the miraculin polypeptide or functional fragment thereof (See paras. 2 and 40-42 where the miraculin is used as a sugar replacement that tastes much sweeter than sugar, thus, less sugar.).
Regarding Claim 188, Posner (‘218) teaches the composition discussed above, however, fails to expressly disclose wherein the composition comprises at least 50% less sugar than an equivalent composition not comprising the miraculin polypeptide or functional fragment thereof.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing Posner’s (‘218) composition would comprise at least 50% less sugar as it is a sugar replacement that tastes much sweeter than sugar (See paras. 2 and 40-42.).
Regarding Claim 189, Posner (‘218) teaches wherein the miraculin polypeptide or functional fragment thereof has been replaced with sugar in the equivalent composition (See paras. 2 and 40-42 where the miraculin is used as a sugar replacement that tastes much sweeter than sugar.).
Claim 184 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posner et al. (US 2011/0144218) in view of Ezura et al., Mass Production of the Taste-Modifying Protein Miraculin in Transgenic Plants, 13 February 2017.
If Posner (‘218) is interpreted as not teaching a recombinant miraculin polypeptide then the claim is not patentable for the reasons below.
Ezura teaches mass production of miraculin polypeptide from transgenic plants including tomatoes (See Abs., Sections 5-7 and Fig-2.) 

    PNG
    media_image1.png
    513
    791
    media_image1.png
    Greyscale

wherein transgenic tomato that expresses the miraculin gene produces recombinant miraculin more stably in a closed tomato cultivation system at approximately 45 tons FW of fruits and 4 kg of recombinant miraculin per 1,000 m of cultivated area in a year (See Abs. and Sections 5-7.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide recombinant miraculin polypeptide as taught by Ezura in Posner’s (‘218) composition to provide a composition that is mass produced.

Claims 177-189 is/are rejected under 35 U.S.C. 103 as being unpatentable over THE SCOOP, EXPLORING THE SCIENCE BEHIND BAKING, WHAT IS MIRACLE FRUIT?, May 30, 2015.
Regarding Claim 177, SCOOP teaches a composition comprising: a) a yogurt product (See p. 4, yogurt product with lemon juice.); and b) a miraculin polypeptide to be consumed with the yogurt product (See p. 4, miraculin tablets used to replace sugar.), however, fails to expressly disclose the miraculin polypeptide being in a separate formulation.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that SCOOP’s tablets would be deemed a separate formulation based on them being separate distinct tablets.
Regarding Claim 178, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the separate formulation is a layer overlaying the yogurt product.
Applicant does not set forth any non-obvious unexpected results for selecting one configuration over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since SCOOP’s formulation is distinct from the yogurt it can be applied to the yogurt in any configuration as desired, including as an overlay as claimed, to provide a composition that is effective for its intended use.
Regarding Claim 179, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the miraculin polypeptide or functional fragment thereof is present at a concentration from about 0.100 mg to about 0.500 mg.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.  The claimed amount is not a concentration as no percentage or ratio is set forth.
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select any amount that is effective for its intended use.
Regarding Claim 180, SCOOP teaches wherein the miraculin polypeptide or functional fragment thereof is purified from a plant (See p. 2 where the miraculin polypeptide is derived from berries of a plant.).
Regarding Claim 181, SCOOP teaches wherein the plant is Synsepalum dulcificum (See pp. 1-4 and the Figure at p. 3 which illustrates the berries of the Synsepalum dulcificum plant.).
Regarding Claim 182, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the miraculin polypeptide or functional fragment thereof is present in the composition at a concentration of about 0.0001% w/w to about 0.0050% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select any amount that is effective for its intended use.
Regarding Claim 183, SCOOP teaches wherein the miraculin polypeptide or functional fragment thereof is provided as a whole berry powder (See pp. 1-3 where the powder is from the berries illustrated on p. 3 and is compressed into tablets.).
Regarding Claim 184, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the miraculin polypeptide or functional fragment thereof is a recombinant miraculin polypeptide.
The claims are interpreted as being directed to the composition including yogurt and not how the miraculin is biologically produced.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that SCOOP’s composition would have miraculin in the form as claimed as no other chemical structure is claimed other than the composition including miraculin.
Regarding Claim 185, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the recombinant miraculin polypeptide is recombinantly produced in a yeast cell.
The claims are interpreted as being directed to the composition including yogurt and not how the miraculin is biologically produced.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that SCOOP’s composition would have miraculin in the form as claimed as no other chemical structure is claimed other than the composition including miraculin.
Regarding Claim 186, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the yeast cell is of the species Pichia pastoris.
The claims are interpreted as being directed to the composition including yogurt and not how the miraculin is biologically produced.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that SCOOP’s composition would have miraculin in the form as claimed as no other chemical structure is claimed other the composition including miraculin.
Regarding Claim 187, SCOOP teaches wherein the composition contains less sugar than an equivalent composition not comprising the miraculin polypeptide or functional fragment thereof (See pp. 1-4 where the miraculin is used as a sugar replacement that tastes much sweeter than sugar.).
Regarding Claim 188, SCOOP teaches the composition discussed above, however, fails to expressly disclose wherein the composition comprises at least 50% less sugar than an equivalent composition not comprising the miraculin polypeptide or functional fragment thereof.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing SCOOP’s composition would comprise at least 50% less sugar as it is a sugar replacement that tastes much sweeter than sugar (See pp. 1-4.).
Regarding Claim 189, SCOOP teaches wherein the miraculin polypeptide or functional fragment thereof has been replaced with sugar in the equivalent composition (See pp. 1-4 where the miraculin is used as a sugar replacement that tastes much sweeter than sugar.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	August 21, 2021